United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2388
                                    ___________

Vanice Terrell Heath,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
John F. Ault,                            *
                                         * [UNPUBLISHED]
      Appellee.                          *
                                    ___________

                              Submitted: September 8, 2009
                                 Filed: September 11, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Vanice Terrell Heath appeals the district court’s1 order dismissing his 28 U.S.C.
§ 2254 petition as untimely. The district court granted a certificate of appealability,
and we affirm.

      The parties agree that Heath’s conviction became final on January 1, 1998; that
he did not file his federal petition within one year of that date, see 28 U.S.C.
§ 2244(d)(1); and that his state application for postconviction relief did not toll the

      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
limitations period, as it was not filed until November 12, 1999, see id.(d)(2). Heath
argues, however, that he is entitled to equitable tolling because he had a learning
disability in reading and he was unaware of the applicable deadlines. We first reject
the state’s argument that the equitable-tolling doctrine is no longer valid for purposes
of section 2244(d). See Earl v. Fabian, 556 F.3d 717, 722 (8th Cir. 2009) (§ 2244(d)
is true statute of limitations rather than jurisdictional bar). We agree with the district
court, however, that Heath did not establish the extraordinary circumstances necessary
to equitably toll the limitations period. See Riddle v. Kemna, 523 F.3d 850, 857 (8th
Cir. 2008) (en banc) (equitable tolling provides “‘exceedingly narrow window of
relief’” (quoting Jihad v. Hvass, 267 F.3d 803, 805) (8th Cir. 2001))); Kreutzer v.
Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (equitable tolling is appropriate only if
extraordinary circumstances beyond prisoner’s control made timely petition
impossible or defendant’s conduct lulled prisoner into inaction).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                           -2-